PER CURIAM.
We affirm Appellant’s conviction but reverse for resentencing and direct that Appellant be permitted to elect to be sentenced under the sentencing guidelines effective 1983. See State v. Pentaude, 500 So.2d 526 (Fla.1987); Anderson v. State, 550 So.2d 488 (Fla. 4th DCA 1989).
We note that Appellant was convicted under section 782.04(2), Florida Statutes, and not under section 775.082(3)(a), Florida Statutes, and therefore is not excepted from section 921.001, Florida Statutes. See Dunn v. State, 522 So.2d 41 (Fla. 5th DCA 1988).
GLICKSTEIN, STONE and WARNER, JJ., concur.